  Case 20-90565      Doc 59     Filed 06/08/21 Entered 06/08/21 13:15:08              Desc Main
                                  Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

IN RE:                               )
MICHAEL ZENZ AND                     )
RITA ZENZ                            )               CASE NO. 20-90565
DEBTORS.                             )

           TRUSTEE’S RESPONSE TO OBJECTION TO TRUSTEE’S MOTION
          TO APPROVE SHORT SALE, SURCHARGE AGREEMENT BETWEEN
             SECURED LENDER AND THE ESTATE, AND OTHER RELIEF

       NOW COMES Trustee, ROGER L. PRILLAMAN, and with regard to the Objection to
Trustee’s Motion to Approve Short Sale, Surcharge Agreement Between Secured Lender and the
Estate, and Other Relief, (Doc 56), filed by Secured Creditor/Party in Interest, FLAGSTAR
BANK, FSB, responds as follows:
       1. Trustee admits that the above-caption Chapter 7 case was filed on June 19, 2020.
       2. Trustee admits that Creditor, FLAGSTAR BANK, FSB, a party in interest, holds a
          mortgage dated March 6, 2018 on the property located at 1655 Sun Ridge Drive,
          Bourbonnais, Illinois 60914, in the original amount of $192,867.00.
       3. Trustee admits that on May 14, 2021, he filed his Motion to Approve Short Sale of the
          above-described property free and clear of Creditor’s lien and determining Buyer is a
          good-faith purchaser (Doc 53).
       4. By the filing of this Response, Trustee addresses the concerns stated by FLAGSTAR
          BANK, FSB, which Creditor has requested prior to consenting to the Motion.
       5. Pursuant to Paragraph 5 of the Objection, Trustee hereby clarifies that the proposed
          Buyer of the real estate, ADAM ROBINSON, 178 S. Madison Avenue, Bradley, Illinois
          60915, is the party providing the $10,000.00 “Carve-Out Fund”, as is indicated on
          Exhibit A, the Revised ALTA Settlement Statement.
       6. In response to Paragraph 6 of the Objection, Trustee clarifies that the proposed Buyer of
          the real estate is ADAM ROBINSON, 178 S. Madison Avenue, Bradley, Illinois 60915,
          as is set forth in Paragraph 14 of the original Motion and as is indicated on Exhibit “A”.
       7. Attached hereto and incorporated by reference is revised Exhibit “A”, ALTA Settlement
          Statement, indicating the $395.00 Coordinator Fee has been entirely deleted and that by
          agreement of the parties, the $100.00 Motion to Sell Recording Fee has been deleted
 Case 20-90565            Doc 59   Filed 06/08/21 Entered 06/08/21 13:15:08           Desc Main
                                     Document     Page 2 of 3



             from Seller’s column and transferred instead to Buyer’s column to satisfy compliance
             with the Department of Housing and Urban Development (HUD) guidelines, as per the
             Objection.
       8. Based upon the foregoing, as is set forth in Exhibit “A”, the Revised ALTA Settlement
             Statement, this adjustment changes the net proceeds to Creditor, FLAGSTAR BANK,
             FSB to the amount of $190,729.47. The $10,000.00 Carve-Out Fund Fee for the benefit
             of the bankruptcy estate remains the same.

       WHEREFORE, the Trustee, ROGER L. PRILLAMAN prays that the Court take into
account these responses and Exhibit “A”, the Revised ALTA Settlement Statement, in
satisfaction of those concerns set forth by Secured Lender, FLAGSTAR BANK, FSB in its
Objection.
                                               Respectfully submitted,


                                               BY: _/s/Roger L. Prillaman____________
                                                      Roger L. Prillaman,
                                                      Chapter 7 Trustee
                                                      220 W. Main Street
                                                      Urbana, IL 61801
                                                      e-mail: trusteeprillaman@aol.com
  Case 20-90565        Doc 59      Filed 06/08/21 Entered 06/08/21 13:15:08               Desc Main
                                     Document     Page 3 of 3



                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the above instrument, including Exhibit A, was filed
electronically with the Court on the 8th day of June, 2021, and that he has determined that the
following persons are registered with the Court for electronic filing, and, therefore, will be sent a copy
of the pleading by the Court:
Kenneth Wayne Bach on behalf of Creditor Flagstar Bank, FSB
kennethb@johnsonblumberg.com

Josephine Joanna Miceli on behalf of Creditor Flagstar Bank, FSB
jo@johnsonblumberg.com

Michael Robert Nichols on behalf of Debtor Michael Zenz
piolettilaw@piolettilaw.com, nichols.michaelr86177@notify.bestcase.com

Michael Robert Nichols on behalf of Joint Debtor Rita Zenz
piolettilaw@piolettilaw.com, nichols.michaelr86177@notify.bestcase.com

Roger L Prillaman
trusteeprillaman@aol.com, lori.prillamanandmoore@gmail.com;rlp@trustesolutions.net

U.S. Trustee
USTPRegion10.PE.ECF@usdoj.gov


and by depositing a copy of the foregoing in a U.S. Post Office Box in Urbana, Illinois, enclosed in
an envelope with proper postage prepared, addressed to the following in the manner set forth.

See attached

                                        BY: ___/s/Roger L. Prillaman_______________

PRILLAMAN & MOORE, LTD.
220 W. MAIN STREET
URBANA, IL 61801-2622
PHONE 217/384-1300
FAX 217/384-1318
